DETAILED ACTION
*	The present application is being examined under the pre-AIA  first to invent provisions.
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting (non-statutory)
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

.1	Instant claimed invention is not patentably distinct from claimed invention of USP Nos. { 10666391, 10440606 although the conflicting claims are not identical as instant claims and same conflicting claims are obvious embodiments of each other with obvious variations –processing polar encoded data-of each other and therefore are not patentably distinct.
.	Claim(s) 1 of USP No. 10666391 contain(s) every element of Claim(s) 5 of instant application and as such anticipate(s) Claim(s) 5 of instant application.
.	Claim(s) 10 of USP No. 10440606 contain(s) every element of Claim(s) 5 of instant Claim(s) 5 of instant application.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is a provisional obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system .  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.

Claim Rejections - 35 USC § 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
*	Claims 1-4, 6-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Cheng et al. (USPGPub No. 20120134306) and JANG et al. (USPGPub No. 20120044884).
As per Claims 1, 8, 15, Cheng substantially discloses error correction algorithm-Claim 1: representative- for coding data/information sequence of a 1st length in a wireless data transfer system, wherein  same information sequence is partitioned – Cheng’s Fig. 1: Block 102- into at least 1st and 2nd of plural subsequences of a 2nd   length for encoding – Cheng’s Fig. 1: Block 103- each of the first subsequence and the second subsequence to obtain two encoded subsequences; rate matching– Cheng’s Fig. 1: Block 104-  each of the two encoded subsequences to obtain two rate matched subsequences; concatenating – Cheng’s Fig. 1: Block 105- the two rate matched subsequences, to obtain the output sequence, wherein same 2nd   length is an integer factor of same 1st length (even/odd) and in case same factor is not an integer, adjusting same 2nd   length via a rounding  routine, e.g., Cheng, Id., Figs. 1-11 & paras: “0160] As shown in FIG. 11, a terminal provided in this embodiment includes: [0161] a calculating module 701, configured to calculate the number Q' of modulation symbols occupied by UCI to be transmitted, and obtain modulation 

    PNG
    media_image1.png
    487
    419
    media_image1.png
    Greyscale

order Q.sub.m corresponding to the UCI to be transmitted; [0162] a first dividing module 702, configured to divide an information bit sequence of the UCI to be transmitted in the calculating module 701 into two parts; [0163] a first encoding module 703, configured to use RM (32, O) code to encode each part of the information bit sequence of the UCI to be transmitted, which is divided by the first dividing module 702, to obtain a 32-bit coded bit sequence respectively, and perform rate matching for each 32-bit coded bit sequence to set a first 32-bit coded bit sequence to .left brkt-top.Q'/2.right brkt-bot..times.Q.sub.m bits coded bit sequence through rate matching and to set a second 32-bit coded bit sequence to (Q'-.left brkt-top.Q'/2.right brkt-bot.).times.Q.sub.m bits coded bit sequence through rate matching, where Q.sub.m is the modulation order corresponding to the UCI to be transmitted, and .left brkt-top. .right brkt-bot. refers to rounding up; and [0164] a transmitting module 704, configured to map the two parts of coded bit sequences that are obtained by the first encoding module 703 and have undergone rate matching onto a PUSCH, and transmit the two parts of the coded bit sequences to a base station. [0165] The transmitting module 704 includes at least one of the following transmitting units: [0166] a first transmitting unit, configured to concatenate the two parts of coded bitsequences that are obtained by the first encoding module 703 and have undergone rate matching to form a new bit sequence, map the new bit sequence onto the PUSCH, and transmit the new bit sequence to the base station.“
	Not specifically described in detail in Cheng is the step whereby the partitioning routine may be implemented via size range criteria. 
However JANG et al., in an analogous art, discloses data processing for a WIRELESS COMMUNICATION SYSTEM wherein such techniques are described {JANG et al., Id, e.g., paras.:“0023] To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, in a method for transmitting information data by using a Reed-Muller (RM) coding scheme in a wireless communication system, a method for transmitting information data includes the steps of dividing the information data to first information data and second information data if a bit size O of the information data is equal to or larger than a predetermined number; applying RM coding on each of the first information data and the second information data; and concatenating the coded first information data and the coded second information data, and transmitting the concatenated data….
When the Information Data Size is Equal to or Greater than 12 Bits 0107] In case the information data size of the ACK/NACK and the RI is equal to or greater than 12 bits, the PUSCH groups the information data to the same bit size or to a different bit size, which corresponds to at least two or more data sets. And, channel coding may be performed on each of the divided information data groups by using a (32,0) RM coding scheme, which is used in each PUSCH. 
0108] More specifically, when multiplexing the UCI, such as the RI or ACK/NACK, and the data in a multiple carrier environment, the information data bits of the UCI are divided into at least two or more group, and each group may be coded as a single codeword. In this case, since a (32,0) RM coding scheme using Table 1 may be applied, when a range of the bit size of the information data is between 3 bits and 11 bits, if the bit size of the information data included in each group is between 6 bits and 10 bits, then the (32,0) RM coding scheme, i.e., a dual RM coding scheme may be applied for each group. “}
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the procedure in Cheng by including therein size range criterion technique as taught by JANG et al., because such modification would provide the procedure disclosed in Cheng with an optimized data processing technique whereby fastest data transfer is possible based on appropriate selection of information sequence length: “…, according to the first embodiment of the present invention, different .beta..sub.offset.sup.PUSCH values may be used depending upon the information data size respective to the ACK/NACK and the RI. When puncturing the coded output data, i.e., the codeword by using the RM coding scheme, the influence of the puncturing process may vary depending upon the bit size of the information data. Therefore, depending upon the level of influence affecting the minimum distance of the codeword caused by the puncturing process, the .beta..sub.offset.sup.PUSCH value may be configured differently. For example, when puncturing the codeword, a comparatively large .beta..sub.offset.sup.PUSCH value is set up for the fastest bit size of the information data to have its minimum distance value be equal to 0.” {See JANG et al., e.g., para. 105.} “Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  
As per Claims:
Cheng/Jang et al. discloses method according to claim 1, wherein the second threshold is a value in a -e.g., Jang’s para. 93 and Table 1- range of [300, 360]. 3, Cheng/Jang et al. discloses  method according to claim 2, wherein the -e.g., Jang’s para. 93 and Table 1: range/threshold-second threshold is 360. 
4, Cheng/Jang et al. discloses  method according to claim 1, wherein the first threshold is a -e.g., Jang’s para. 93 and Table 1: information sequence partition based on predefined number/constant-constant; or the first threshold is determined based on at least one of: a code rate R or the  –e.g., Cheng’s para. 163-length K of the information bit sequence. 6, Cheng/Jang et al. discloses  method according to claim 1, wherein the rate matching of an encoded subsequence is performed in one of the following manners: repeating, -e.g., Jang’s para. 105-puncturing, or shortening the encoded subsequence. 8, Cheng/Jang et al. discloses  communication apparatus according to claim 7, wherein the second threshold is a value in a -e.g., Jang’s para. 93 and Table 1- range of [300, 360]. 9, Cheng/Jang et al. discloses  communication apparatus according to claim 8, wherein the -e.g., Jang’s para. 93 and Table 1: range/threshold-second threshold is 360. 10, Cheng/Jang et al. discloses  communication apparatus according to claim 7, wherein the first threshold is a -e.g., Jang’s para. 93 and Table 1: information sequence partition based on predefined number/constant-constant, or the first threshold is determined based on at least one of a code rate R or the length –e.g., Cheng’s para. 163- K of the information bit sequence. 12, Cheng/Jang et al. discloses  communication apparatus according to claim 7, wherein the rate matching of an encoded subsequence is performed in one of the following manners: repeating, -e.g., Jang’s para. 105-puncturing, or shortening the encoded subsequence. 
13, Cheng/Jang et al. discloses  communication apparatus according to claim 7, wherein the communication apparatus is a -e.g., Jang’s para. 14/Fig. 3-base station or a user terminal. 15, Cheng/Jang et al. discloses  non-transitory computer readable medium according to claim 14, wherein the -e.g., Jang’s para. 93 and Table 1: range/threshold-second threshold is a value in a -e.g., Jang’s para. 93 and Table 1- range of [300, 360]. 16, Cheng/Jang et al. discloses  non-transitory computer readable medium according to claim 15, wherein the -e.g., Jang’s para. 93 and Table 1: range/threshold-second threshold is 360. 17, Cheng/Jang et al. discloses  non-transitory computer readable medium according to claim 14, wherein the first threshold is a -e.g., Jang’s para. 93 and Table 1: information sequence partition based on predefined number/constant-constant; or the first threshold is determined based on at least one of: a code rate R or the bit  –e.g., Cheng’s para. 163-length K. 19, Cheng/Jang et al. discloses  non-transitory computer readable medium according to claim 14, -e.g., Jang’s para. 105-puncturing, or shortening the encoded subsequence. 20, Cheng/Jang et al. discloses  non-transitory computer readable medium according to claim 14, wherein the communication apparatus is a -e.g., Jang’s para. 14/Fig. 3-base station or a user terminal.
Allowable Subject Matter

*	Claims 5, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5, 11, 18 are deemed allowable as the prior art does not teach the specific sequence of polar coding operations recited in instant claims.
           Pertinent Cited Prior Art
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: USPGPub No. 20060195752 discloses information sequence partitioning into plural sequences prior to encoding whereby at paras: 0093]” In general, each data stream may be encoded in various manners. For instance, each data stream is encoded with a concatenated code comprised of an outer code and an inner code. The outer code may be a block code such as a Reed-Solomon (RS) code or some other code. The inner code may be a Turbo code (e.g., a parallel concatenated convolutional code (PCCC) or a serially concatenated convolutional code (SCCC)), a convolutional code, a low-density parity-check (LDPC) code, or some other code.
0095] In another aspect, each data stream may be transmitted with or without layered coding, where the term "coding" in this context refers to channel encoding rather than source encoding at a transmitter. A data stream may be comprised of two substreams, which are called a base stream and an enhancement stream. In this respect, the base stream may carry information sent to all wireless devices within the coverage area of the base station. The enhancement stream may carry additional information sent to wireless devices observing better channel conditions. With layered coding, the base stream is encoded and modulated in accordance with a first mode to generate a first modulation symbol stream, and the enhancement stream is encoded and modulated in accordance with a second mode to generate a second modulation symbol stream. The first and second modes may be the same or different. The two modulation symbol streams are then combined to obtain one data symbol stream.”


Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/